DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-6, 8-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the independent claims 1, 9 and 17 by incorporating the patent eligible dependent claims 7 and 15 indicated in the Non-final office action dated 03/25/2022 into the independent claims have convinced the 35 U.S.C 101 step 2A, prong two to evaluate whether the claim recites meaningful additional elements that integrate the exception into a practical application. And, therefore the independent claims are patent eligible.
Also, regarding the currently amended independent claim 1 none of the prior art alone or in combination neither disclose or render device and/or method comprising the limitation for the processing device is further to compute a temperature difference between the saturator block and the condenser block to shift the detection efficiency of the CPC operating at the non-standard absolute-pressure back to an original calibration curve using the determined value of absolute pressure of the aerosol stream through the CPC in combination with the remaining claim limitations.
Similarly, regarding the currently amended independent claims 9 and 17 none of the prior art alone or in combination neither disclose or render device and/or method comprising the limitation computing a temperature difference between the saturator block and the condenser block to shift the detection efficiency of the CPC operating at the non-standard absolute-pressure back to an original calibration curve using the determined value of absolute pressure of the aerosol stream through the CPC in combination with the remaining claim limitations.
The closest prior art to applicant’s claimed invention are Takeuchi (US20090031786A1) in view of Berger (AT517948B1), but Takeuchi (US20090031786A1) in view of Berger (AT517948B1) alone or in combination the prior arts do not teach the limitation of “computing a temperature difference between the saturator block and the condenser block to shift the detection efficiency of the CPC operating at the non-standard absolute-pressure back to an original calibration curve using the determined value of absolute pressure of the aerosol stream through the CPC”. 
The claimed invention is advantageous over the prior arts because the claimed invention is capable of adjusting the detection efficiency of the CPC while operating at the non-standard absolute pressure (for example in high altitude) back to the original calibration using the determined value of absolute pressure of the butanol flowing through the CPC based on the temperature difference of the condenser and saturator section. This would minimize the error in detecting the particles providing better accuracy, precision and increase the efficiency of counting the particles by the CPC.
Therefore, the currently amended independent claims 1, 9 and 17 are allowable. The claims that depend on these independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863